
	
		II
		111th CONGRESS
		1st Session
		S. 1108
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2009
			Mr. Lautenberg (for
			 himself, Mr. Menendez,
			 Mr. Dodd, and Mr. Lieberman) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To require application of budget neutrality on a national
		  basis in the calculation of the Medicare hospital wage index floor for each
		  all-urban and rural State.
	
	
		1.Short titleThis Act may be cited as the
			 Safeguarding Our Hospitals’ Futures
			 Act of 2009.
		2.Application of
			 budget neutrality on a national basis in the calculation of the Medicare
			 hospital wage index floor for each all-urban and rural StateIn the case of discharges occurring on or
			 after October 1, 2009, for purposes of applying section 4410 of the Balanced
			 Budget Act of 1997 (42 U.S.C. 1395ww note) and paragraph (h)(4) of section
			 412.64 of title 42, Code of Federal Regulations, the Secretary of Health and
			 Human Services shall administer subsection (b) of such section 4410 and
			 paragraph (e) of such section 412.64 in the same manner as the Secretary
			 administered such subsection (b) and paragraph (e) for discharges occurring
			 during fiscal year 2008 (through a uniform, national adjustment to the area
			 wage index).
		
